Allowable Subject Matter
Claims 1-9 and 11-20 remain allowable.
The following is an examiner’s statement of reasons for allowance: During the prosecution of the claimed invention the limitations “a ratchet disc having a slot and at least one positive detent, the ratchet disc configured to slottedly mate with the housing; and the housing mating portion of the grip having at least one groove parallel to the central axis dimensioned to engage with the at least one positive detent; wherein the ratchet disc operatively interacts with the at least one groove as the grip is rotated about the central axis relative to the housing” and “ an adjustment dial having a non-circular aperture through its center; a give slide comprising a drive end and an inner circumference, the inner circumference defining a substantially cylindrical cavity and having a threaded portion about the inner circumference of the cavity , the drive end having an opening into the cavity; a drive pin comprising: a first pin end, the first pin end dimensioned to slidably pass through the opening of the give slide drive end and dimensioned to engage the aperture of the adjustment dial so as to rotatably engage the adjustment dial about the central axis and linearly oscillate through the aperture coaxially with the central axis; a collar having a diameter larger than the opening of the drive end whereby the collar of the drive pin is retained within the cavity, the collar dimensioned to slide linealry within the cavity; and a second pin end; a give nut dimensioned to threadedly engage the give slide cavity and adapted to be rotatbly engaged by the second pin end and permit the second pin end to linearly oscillate co axially with the central axis; and a spring positioned between the give nut and the collar wherein the spring imparts force between the drive pin and the give nut” fails to render the claimed invention obvious or anticipated.  
For instance, CN204411493 teaches microneedle device having a motor and follower with a rod portion 4 with a collar . (Fig 1) However, ‘1493 fails to disclose “a ratchet disc having a slot and at least one positive detent, the ratchet disc configured to slottedly mate with the housing; and the housing mating portion of the grip having at least one groove parallel to the central axis dimensioned to engage with the at least one positive detent; wherein the ratchet disc operatively interacts with the at least one groove as the grip is rotated about the central axis relative to the housing” and “ an adjustment dial having a non-
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arman Milanian/
Examiner
Art Unit 3723




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723